DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al US Patent Application Publication 2004/0183113 (as cited in previous Office Action, but different embodiment used in this rejection).



    PNG
    media_image1.png
    616
    650
    media_image1.png
    Greyscale

Regarding claim 1, Park teaches a method, comprising forming bit line structures 232 (as shown in figure 9 above) above bitline contact structures 226; forming a first material 234 on top surfaces and sidewall surfaces of the bit line structures to establish step structures for via formation; forming a second material 236b on the top surface of the first material; and forming capacitor landing structures 236b by patterning the second material (Note: this structure is generally formed by deposition of layer 236b followed by planarization patterning to have a flat surface, as shown in figure 9D), wherein a portion of the capacitor landing structures comprises a metal-containing material laterally adjacent to the bitline structures, the metal-containing material having a bottommost surface at a same level as a bottommost surface of the bitline structures (figure 9D).

Regarding claim 2, Park teaches the bitline structures are formed from a patterning of material formed on the surface of the bitline contact structures (figure 9D).

Regarding claim 3, Park teaches the forming the first material 234 on the top surfaces and the sidewall surfaces of the bitline structures define capacitor vias 236b (figure 9D).

Regarding claim 4, Park teaches the forming the first material on the top surfaces and the sidewall surfaces of the bitline structures isolates the bitline structures (figure 9D.

Regarding claim 5, Park teaches the capacitor landing structure is self-aligned (figure 9D.

Regarding claim 6, Park fails to teach a distance between similar sidewall surfaces of the bitline structures is 135 nm.

However, it has been held that the distance between the bitline structures will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the distance between the bitline structures claimed and the Prior Art shows a distance between bitlines, it would have been obvious to one of ordinary skill in the art to select a suitable distance between the bitline structures in the method of Park.

The specification contains no disclosure of either the critical nature of the claimed distance between the bitline structures or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claim 7, Park teaches the bitline contact structures are defined by trenches (figure 9D.

Allowable Subject Matter

Claims 8-20 allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 8, the prior art fails to anticipate or render obvious the claimed invention including “…forming trenches that extend into the plurality of layered stacks of material; forming a second layer of dielectric material in the trenches and between the plurality of layered stacks of material; forming bit line structures above bitline contact structures; forming a third layer of dielectric material on top surfaces and sidewall surfaces of the bit line structures; forming capacitor landing material on the top surfaces and the sidewall surfaces of the third layer of dielectric material; and patterning the capacitor landing material to form capacitor landing structures…” in combination with the remaining limitations. Claims 9-14 are dependent upon claim 8 and are therefore allowable.

Regarding claim 15, the prior art fails to anticipate or render obvious the claimed invention including “…channel material formed above the dielectric comprising a first portion that is parallel to the gate and second and third portions that are orthogonal to the gate; a capacitor landing structure coupled to the second portion of the channel material; and a bitline coupled to the third portion of the channel material wherein the capacitor landing structure is extends above the bitline, and wherein the capacitor landing structure has a bottommost surface at a same level as a bottommost surface of the bitline…” in combination with the remaining limitations. Claims 16-20 are dependent upon claim 15 and are therefore allowable.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection is not specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899